Citation Nr: 9902339	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95 - 21 324	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
generalized anxiety disorder.  




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel








INTRODUCTION

The veteran served on active duty from March 1943 to November 
1944.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of November 1993 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  That decision denied, in 
pertinent part,  entitlement to a compensable rating for the 
veterans generalized anxiety disorder.  Following a March 
1997 Remand by this Board and a current VA psychiatric 
examination, a rating decision of October 1998 granted an 
increased rating of 30 percent for that disability.  The 
veteran has continued his appeal for a rating in excess of 30 
percent for his service-connected generalized anxiety 
disorder.  

The Boards review of the record in this case shows that 
veteran has raised the issues of entitlement to service 
connection for a back disability, to include arthritis, in a 
Statement in Support of Claim (VA Form 21-4138), submitted in 
February 1995, and for a total disability rating based on 
unemployability due to service connected disabilities in a 
Statement in Support of Claim (VA Form 21-4138), submitted in 
November 1994.  Although those issues were previously 
referred to the RO for appropriate development and 
adjudication in the Boards decision of March 1997, no action 
has been taken by the RO.

The veterans claims, as described above, constitute informal 
claims for the benefits described therein.  The RO has failed 
to provide applications in proper form to the veteran for 
completion and submission.  The RO is instructed to send VA 
Form 21-526 to the veteran for completion and submission in 
connection with the veterans claim for service connection 
for a back disability, including arthritis, and VA Form 21-
4189 to the veteran for completion and submission in 
connection with his claim for a total disability rating based 
on unemployability due to service connected disabilities.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The clinical and other data establish that the veterans 
service-connected generalized anxiety disorder is not 
currently productive of occupational or social impairment 
sufficient to warrant assignment of a rating in excess of 30 
percent under the criteria in effect prior to or after 
November 7, 1996.


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 30 
percent for a generalized anxiety disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.130, Diagnostic Code 9400 (from 
November 7, 1996); 4.132, Diagnostic Code 9400 (prior to 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO erred in failing to grant 
entitlement to a rating in excess of 30 percent for his 
generalized anxiety disorder because it did not take into 
account or properly weigh the medical and other evidence of 
record.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and is thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). 
We further find that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
the veterans complete service medical records, that he has 
declined a personal hearing, and that he underwent 
comprehensive VA psychiatric examinations in connection with 
his claim in July 1993 and in August 1998.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected generalized anxiety disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the most current evidence of record is not 
adequate for rating purposes.  Moreover, the case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to that 
disability.  

I.  The Evidence

The veterans service medical records show that he was found 
to have a chronic moderate anxiety neurosis during his period 
of active service, and he was given a Certificate of 
Disability for Discharge in November 1944.

Following service separation, the veteran claimed service 
connection for anxiety neurosis.  A rating decision of 
October 1947 granted service connection for a generalized 
anxiety disorder, evaluated as 10 percent disabling.  
Following VA examination in January 1947, a rating decision 
of November 1947 reduced the evaluation for the veterans 
service connected anxiety neurosis to a noncompensable 
evaluation.  He did not appeal that determination, and it 
became final after one year.  

In November 1991, the veteran sought an increased evaluation 
for his service connected anxiety neurosis. 

VA outpatient clinic records dated from July 1991 to July 
1993 show that although the veteran was seen on numerous 
occasions for various complaints, there was no complaint, 
treatment, or findings of an anxiety disorder. 

A report of VA psychiatric examination, conducted in July 
1993, noted the veterans statement that he did not see any 
combat while in service, but was hospitalized for four and 
one-half months for nervousness and subsequently discharged 
for hypertension and for psychoneurosis.  Mental status 
examination revealed pressured speech, and his current memory 
was somewhat spotty, but mental status was otherwise 
within normal limits.  The diagnosis was generalized anxiety 
disorder of moderate degree, mildly disabling.

Pursuant to remand by this Board in March 1997, another VA 
psychiatric examination of the veteran was conducted in 
October 1998.  The report of examination cited the veterans 
complaints of feeling anxious since being in the service, of 
being unable to cope, and of being depressed and moody due to 
physical pain.  He reported that socializing made him feel 
tired and that he wanted to leave.  He indicated that he did 
not have much of a psychiatric problem, and that his primary 
problems were physical.  He denied psychiatric treatment or 
medication, or any history of inpatient psychiatric 
hospitalization or outpatient treatment.  Mental status 
examination disclosed that he was well-oriented, cooperative, 
communicative, well-dressed, and pleasant, with coherent and 
relevant speech, good eye contact, and goal-directed 
conversation.  His mood appeared anxious and restless.  His 
thoughts were organized, with no looseness of association, no 
delusions or hallucinations, and no suicidal or homicidal 
ideation.  His memory was intact, and no obsessive or 
ritualistic behaviors were noted.  Insight and judgment were 
fair, and attention, concentration, and cognitive functions 
were adequate.  The diagnosis was generalized anxiety 
disorder, mild to moderate.  His Global Assessment of 
Functioning (GAF) Score was 40/45.  

Based upon that examination, a rating action of October 1998 
increased the evaluation for the veterans service-connected 
generalized anxiety disorder from a noncompensable evaluation 
to 30 percent disabling.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting social and 
occupational impairment.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veterans capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiners assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
generalized anxiety disorders.  61 Fed. Reg. 52,695 (1996).  
On and after that date, all diagnoses of mental disorders for 
VA purposes must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  61 Fed Reg. 52,700 (1996), now codified at 38 C.F.R. 
§§ 4.125-4.130).  The new criteria for evaluating service-
connected psychiatric disability are codified at newly 
designated 38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  
The new rating criteria are sufficiently different from those 
in effect prior to November 7, 1996, that the RO and the 
Board are required to evaluate the veterans service-
connected generalized anxiety disorder by applying the 
criteria contained in the VA Schedule for Rating Disabilities 
related to psychiatric disability as it was in effect prior 
to November 7, 1996, as well in accordance with the revised 
criteria that became effective on that date.  Karnas, at 311.  
The record shows that the RO has done so.  

VAs Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of anxiety 
disorders, including generalized anxiety disorders, is based 
upon a General Rating Formula for Psychoneurotic Disorders 
codified under 38 C.F.R. Part 4, § 4.132.  Under those 
criteria, a 30 percent evaluation for generalized anxiety 
disorder is warranted where there is definite impairment in 
the ability to establish and maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment (See interpretation of the term 
definite, below).  A 50 percent evaluation for 
generalized anxiety disorder is warranted where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for generalized anxiety disorder where the ability 
to establish and maintain effective and favorable 
relationship with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation is warranted for 
generalized anxiety disorder where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9400 (in effect prior to November 7, 1996).

In  Hood v. Brown, the United States Court of Veterans 
Appeals stated that the term definite in  38 C.F.R. 
§ 4.132 was qualitative in character, whereas the other 
terms were quantitative in character, and invited the 
Board to construe the term definite in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
reasons or bases for its decision.  Hood v. Brown, 4 Vet. 
App. 301 (1993).  Thereafter, in a precedent opinion, the 
General Counsel of VA concluded that definite is to be 
construed as distinct, unambiguous, and moderately large in 
degree.  It represents a degree of social and industrial 
inadaptability that is more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term definite.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).  

Effective November 7, 1996, mental disorders, such as 
generalized anxiety disorders, are now assigned disability 
ratings based on a General Rating Formula for Mental 
Disorders described at  38 C.F.R. Part 4, § 4.130 (1998).  
That formula provides that occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse 

control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships 
will be rated as 70 percent disabling.  Total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name will be rated as 100 percent 
disabling.  38 C.F.R. Part 4, §  4.130, Diagnostic Code 9400 
(1998).

The record in this case shows that the veteran has a 
psychiatric diagnosis of generalized anxiety disorder.  The 
veterans generalized anxiety disorder is currently rated as  
30 percent disabling under  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9400 (1998). 

In this matter, the evidence establishes that the veteran has 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term definite, above), and that 
such warrants assignment of a 30 percent evaluation for that 
disorder.  Moreover, the medical evidence does not establish 
that the veterans ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
by his generalized anxiety disorder as to result in 
considerable industrial impairment, social and industrial 
impairment and thereby warrant assignment of a 50 percent 
evaluation.  The Board does not overlook the report of VA 
psychiatric examination in October 1998, where the veteran 
complained of feeling anxious since being in the service, of 
being unable to cope, of being depressed and moody due to 
physical pains, and that socializing made him feel tired and 
that he wanted to go.  However, the veteran indicated that he 
did not have much 

of a psychiatric problem, and that his primary problems were 
physical in nature.  He denied past psychiatric treatment or 
medication, or any history of inpatient psychiatric 
hospitalization or outpatient treatment.  Further, mental 
status examination disclosed that he was well-oriented, 
cooperative, communicative, well-dressed, and pleasant, with 
coherent and relevant speech, good eye contact, and goal-
directed conversation.  Although his mood appeared anxious 
and restless, his thoughts were organized, with no looseness 
of association, no delusions or hallucinations, and no 
suicidal or homicidal ideation.  His memory was intact, and 
no obsessive or ritualistic behaviors were noted.  Insight 
and judgment were fair, and attention, concentration, and 
cognitive functions were adequate.  The diagnosis was 
generalized anxiety disorder, mild to moderate.  That 
examination, and the prior VA psychiatric examination in July 
1993, reflect that there were no thought disorders, visual or 
auditory hallucinations, delusional thinking, or difficulty 
with reality testing. 

Based on the foregoing, the Board finds that the veterans 
ability to establish or maintain effective and wholesome 
relationships with people is no more than definitely 
impaired, and that the psychoneurotic symptoms result in no 
more than definite reduction in initiative, flexibility, 
efficiency, and reliability levels.  The evidence does not 
establish that the veterans service-connected PTSD is of 
such severity that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, such as to warrant assignment of an increased 
rating of 50 percent.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9400 (in effect prior to November 7, 1996).  

Applying the newly revised criteria in effect on November 7, 
1996 and subsequently, the Board finds that the medical 
evidence as discussed above establishes the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 

mood, anxiety, chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events) 
consistent with a 30 percent disability rating.  The medical 
evidence of record does not demonstrate or establish 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships such as to warrant assignment of an increased 
rating of  50 percent.  38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9400 (1998).  

Therefore, it is the judgment of the Board that the clinical 
and other data establish that the veterans service-connected 
PTSD is not currently productive of occupational or social 
impairment sufficient to warrant assignment of a rating in 
excess of 30 percent under the criteria in effect prior to or 
after November 7, 1996.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellants claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Boards review of the record shows that the veteran has 
not asserted that the schedular ratings are inadequate.  
Further, the record in this case presents no evidence or 
argument to reasonably indicate that the provisions of  
38 C.F.R. Part 4, § 3.321(b)(1) (1998) are potentially 
applicable.  Nor is there evidence of circumstances which the 
appropriate officials might find so exceptional or 
unusual as to warrant an extraschedular rating.  Shipwash 
v. Brown,  8 Vet. App.  218, 227 (1995).  Accordingly, the 
Board will not address the issue of benefit entitlement under 
the provisions of  38 C.F.R. Part 4, §  3.321(b)(1) (1998).  
The issue of entitlement to a total disability rating based 
on unemployability due to service-connected disabilities has 
been referred to the RO for development and adjudication.  

ORDER

A rating in excess of 30 percent for generalized anxiety 
disorder is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
